924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Landis D. MATTHEWS, Plaintiff-Appellant,v.Sheriff HARPER, Defendant-Appellee.
No. 90-7403.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 31, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate Judge.  (CA-90-463)
Landis D. Matthews, appellant pro se.
Catherina Irene Ultee, Richmond, Va., James Edward Hume, Office of Commonwealth's Attorney, Petersburg, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Landis D. Matthews appeals from the magistrate judge's order denying relief under 42 U.S.C. Sec. 1983.  Matthews consented to the exercise of jurisdiction in this action by a United States magistrate judge pursuant to 28 U.S.C. Sec. 636(c)(1), with the right to appeal directly to this Court.  See 28 U.S.C. Sec. 636(c)(3).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Matthews v. Harper, CA-90-463 (E.D.Va. Nov. 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.